EXHIBIT 10.20

CONSULTING AGREEMENT

This CONSULTING AGREEMENT (the “Agreement”) effective October 25, 2006 between
COCA-COLA ENTERPRISES INC. (the “Company”) and LOWRY F. KLINE (“Mr. Kline”).

Whereas, Mr. Kline having previously served the Company as Chief Executive
Officer and Executive Chairman, has resigned his position as an executive
officer of the Company, effective October 25, 2006, and will retire as an
employee of the Company as of January 1, 2007; and

Whereas, the Company desires to ensure a successful transition in the management
of the Company following Mr. Kline’s retirement, and Mr. Kline desires to assist
the Company in the period following his retirement by providing consulting and
related services to the Company.

NOW THEREFORE, in consideration of the premises and the mutual covenants and
conditions herein contained, the parties do hereby agree as follows:

1. Consulting Services. Mr. Kline agrees to provide the Company with consulting
services related to the business and operations of the Company, as requested by
the Company, with the time and effort devoted to such services to be consistent
with Mr. Kline’s retired status and availability in view of his involvement in
other activities. Specifically, Mr. Kline’s services shall include consulting
with the Company on matters and subjects requested from time to time by the
Company’s Chief Executive Officer, including, without limitation, strategic
planning, industry trends, acquisition opportunities and management succession
planning.

2. Compensation. Mr. Kline agrees that he will not be entitled to any
compensation for performing services under the Agreement, except that he will be
entitled to receive the benefits under the Coca-Cola Enterprises Executive
Pension Plan during the term of the Agreement, which benefits are conditioned
upon the execution of the non-competition provision set forth in Paragraph 5.
Mr. Kline acknowledges that such benefits are sufficient consideration to
support this Agreement.

3. Personnel and Office Accommodations. During the term of this Agreement, the
Company will provide Mr. Kline with an office and secretarial support in its
corporate offices in order to assist him in the performance of his consulting
services.

4. Expenses. The Company shall reimburse the Mr. Kline for all expenses incurred
by Mr. Kline in connection with the performance of his consulting services. All
amounts to be reimbursed to the Mr. Kline pursuant to this Paragraph 4 shall be
paid within sixty days (60) days following the delivery of the expense invoice
to the Company.



--------------------------------------------------------------------------------

5. Non-Competition. Mr. Kline agrees that, during the period beginning on the
Termination Date and ending two years thereafter, he will not directly or
indirectly, on his own behalf or on behalf of any person or entity, compete with
the Company by performing activities or duties substantially similar or related
to the functions, activities or duties performed by Mr. Kline for the Company
within the two years preceding the Termination Date for any business entity or
operations owned or operated by PepsiCo, Inc., The Pepsi Bottling Group, Inc.,
Cadbury Schweppes plc, or any other bottler of non-alcoholic beverages. This
restriction shall apply only to a restricted territory within a fifty mile
radius of any locations, sites or facilities in which the Company (including its
affiliates) maintains offices, operations or service contracts or has provided
services during the 12-month period immediately preceding the Termination Date.

6. Term. This Agreement shall continue in effect unless and until terminated by
either party. Termination may be effected by either party by giving notice of
termination to the other party at least thirty (30) days prior to the effective
date of termination. Notwithstanding the foregoing, the covenants set forth in
Paragraph 5 shall survive termination of this Agreement.

7. Controlling Law; Amendment; Waiver. This Agreement shall be governed by the
laws of the State of Georgia. This Agreement may not be altered or amended
except in writing signed by the parties.

8. Entire Agreement. This Agreement constitutes the entire understanding and
agreement between the Company and Mr. Kline with respect to the subject matter
hereof and supersedes all prior negotiations, understandings and agreements,
whether written or oral, between the Company and Mr. Kline with respect to the
subject matter hereof.

 

LOWRY F. KLINE     COCA-COLA ENTERPRISES INC. /S/ LOWRY F. KLINE     By:   /S/
JOHN F. BROCK     John F. Brock     President & Chief Executive Officer       
   Date     Date

 

2